     Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 1 of 21 PageID #:69


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

JACQUELINE SPRATT,
                   Plaintiff,                     Case No. 18-cv-6573
v.
BELLWOOD PUBLIC LIBRARY,                           Honorable Sharon Johnson Coleman

                   Defendant.                      Magistrate Judge Sheila M. Finnegan



                                  FIRST AMENDED COMPLAINT

        Plaintiff, Jacqueline Spratt (“Spratt”), by and through her attorneys, Caffarelli &

 Associates, Ltd., for her First Amended Complaint against Bellwood Public Library, states as

 follows:

                                      NATURE OF ACTION

        1.    This is an action for damages and injunctive relief against Defendant Bellwood

 Public Library (“Library” or “Bellwood”) for unlawful retaliation in violation of the Age

 Discrimination in Employment Act, 29 U.S.C. § 623, et seq., as amended (“ADEA”), and

 unlawful retaliation in violation of the Illinois Whistleblower Act (“IWA”), 740 Ill. Comp. Stat.

 § 174/1 et seq.

                                   JURISDICTION AND VENUE

        2.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 (federal question

 jurisdiction) and 29 U.S.C. § 626 (right to civil action under ADEA). This Court has

 supplemental jurisdiction of Plaintiff’s Illinois state law claims pursuant to 28 U.S.C. § 1367.

        3.    Defendant is located in Cook County, Illinois. Accordingly, venue in the Eastern

 Division of the U.S. District Court for the Northern District of Illinois is proper pursuant to 28

 U.S.C. § 1391(b).
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 2 of 21 PageID #:70




       4.   On June 15, 2017, Plaintiff filed a charge of discrimination with the EEOC, alleging

discrimination in violation of the ADEA. On May 4, 2018, Spratt filed an Amended Charge of

Discrimination against Defendant with the Equal Employment Opportunity Commission (the

“EEOC”), substantially describing the facts regarding recited herein, alleging unlawful

retaliation in violation of the ADEA.

       5.   On August 20, 2018, the EEOC issued a Dismissal and Notice of Rights, a copy of

which is attached as Exhibit A. This Complaint was filed within ninety days of Plaintiff’s

receipt of the Dismissal and Notice of Rights from the EEOC.

       6.   Plaintiff has satisfied all conditions precedent to pursuing her claim under the

ADEA.

                                           PARTIES

       7.   Defendant employed Ms. Spratt from on or about September 23, 1993 through on or

about April 2, 2018.

       8.   Plaintiff was employed as the Library Director for Defendant from 2014 through the

end of her employment.

       9.   At all times relevant, Plaintiff was an “employee” of Defendant within the meaning

29 U.S.C. § 630(f).

       10. At all times relevant, Plaintiff was an “employee” as defined by 740 Ill. Comp. Stat.

§ 174/5.

       11. Defendant is a public library operated in the village of Bellwood, Illinois.

       12. At all times relevant, Defendant was an “employer” within the meaning of 29

U.S.C. § 630(b).




                                                2
     Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 3 of 21 PageID #:71




        13. At all times relevant, Defendant was an “employer” as defined by 740 Ill. Comp.

Stat. § 174/5.

        14. Oversight authority and control of the Library is entrusted to an elected Board of

Trustees as defined by 75 Ill. Comp. Stat. § 5/1, et seq.

                                  FACTUAL ALLEGATIONS

        15. Ms. Spratt worked for the Library from on or about September 23, 1993 through

April 2, 2018.

        16. Throughout her employment with Defendant, Ms. Spratt performed her job

satisfactorily.

        17. Beginning in 2014, Ms. Spratt was selected to serve as the Library Director for

Defendant. Prior to becoming Library Director, Ms. Spratt had served as the Library’s Head of

Circulation.

        18. As Library Director, Ms. Spratt reported to Defendant’s Board of Trustees

(“Board”).

        19. In or about January of 2015, Mary Clements (“Clements”) became the Board

president.

        20. On or about April 15, 2015, the Board held a special meeting. At the special

meeting, Chuck Baxter (“Baxter”) announced that he was the Public Affairs Consultant for the

new majority of board members as of the April 7, 2015 election.

        21. During the meeting, the Board tried to assume control of hiring for the Library.

        22. Hiring and firing personnel was within Ms. Spratt’s discretion pursuant to the

Illinois Local Library Act. See 75 Ill. Comp. Stat. § 5/4-7(7).




                                                  3
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 4 of 21 PageID #:72




       23. Following this meeting, and throughout the duration of Ms. Spratt’s employment,

the Board consistently tried to take control of the hiring process for the Library.

       24. Controlling the hiring for the Library would allow the Board greater access to the

Library’s resources, to engage in nepotistic hires irrespective of candidate qualifications, and

provide jobs in return for favors.

       25. Also following this meeting, Baxter regular attended Board meetings and would

provide instruction to Board members during the meetings via written notes, hand signals, and

leaving the room to confer.

       26. On two occasions during 2015, Ms. Spratt contacted the Illinois State Library and

reported that the Board was acting in violation of the Illinois Local Library Act by trying to

assume control of hiring. However, Ms. Spratt was told that the Illinois State Library did not

have jurisdiction over the actions of the Board.

       27. On three occasions throughout 2015 and 2016, including on February 17, 2016, Ms.

Spratt contacted Reaching Across Illinois Library Systems (“RAILS”). Ms. Spratt reported to

RAILS that the Board was trying to hire Library staff members and asked for help in how to deal

with the problem. RAILS shared Ms. Spratt’s concerns and sent her a copy of the Illinois statute

and materials to use in trying to convince the Board that they were stepping outside their role in

attempting to control hiring.

       28. At a Board meeting on March 9, 2016, Ms. Spratt shared the Illinois Local Library

Act with Defendant to show that the Board was acting outside their scope of lawful authority by

trying to take control of the Library hiring.




                                                   4
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 5 of 21 PageID #:73




        29. In or about March of 2016, Ms. Spratt sought approval from the Board to remodel

two public restrooms and masonry work done on the Library’s storage building. The Board

agreed, but wanted to go farther and approved remodeling for two additional bathrooms.

        30. Ms. Spratt insisted they needed to solicit bids for the remodeling work.

        31. Instead, the Board sought to hire Myron Adams of DK Environmental Services as a

‘consultant’ to oversee the project. Mr. Adams failed to present any proposal, references, or

costs. Mr. Adams proposed additional costly and unnecessary actions.

        32. Ms. Spratt opposed hiring the consultant because it was an unnecessary cost and the

Board had not even considered other bids. Ms. Spratt insisted that the Library needed to obtain

bids for the project prior to hiring a consultant.

        33. The Illinois Local Library Act provides that the Board shall advertise for bids and

award the contract to the lowest responsible bidder when the cost for constructions, repair,

remodeling, or improvement will cost in excess of $25,000. 75 Ill. Comp. Stat. § 5/5-5.

        34. The bathroom remodeling ultimately cost approximately $50,000.

        35. At a board meeting on May 11, 2016, Ms. Spratt presented the Board with three

contractor bids for the remodeling project. The Board instructed Ms. Spratt to arrange for the

contractors to give presentations at the June 8, 2016 board meeting. However, on June 3, 2016,

Clements removed the contractors’ presentations from the agenda.

        36. On or about May 16, 2016, the Board moved to conduct an evaluation of Ms. Spratt.

However, the evaluation was never completed.

        37. On or about June 1, 2016, the Board held another special meeting and closed

session. Ms. Spratt was not informed of the meeting and only learned of it because a library

patron brought it to her attention.




                                                     5
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 6 of 21 PageID #:74




       38. At the June 1 meeting, Mr. Stuttley from Stuttley Group, LLC gave a presentation

about potentially representing the Board to respond to a complaint that the Board had been

operating in violation of the Illinois Open Meetings Act. Ms. Spratt then inquired about the legal

fees and was told he billed at a rate of $495 per hour, but could be flexible. No specific fee was

quoted for the Library. The Board did not seek or allow other bids.

       39. On June 2, 2016, Ms. Spratt sent Clements a copy of the June Board Agenda for the

scheduled meeting of June 8, 2016.

       40. On June 3, 2016, Clements directed Ms. Spratt to remove reference to the attorneys’

fees. Ms. Spratt had researched attorneys’ fees and found that most attorneys who worked with

libraries billed around $195.00 per hour, which she told Clements. Clements warned Ms. Spratt

that she would be insubordinate if she discussed the attorneys’ fees at the public board meeting.

       41. The Stuttley Group ultimately billed the Library for approximately $11,017.50,

which Ms. Spratt refused to pay without Board authorization.

       42. Throughout 2016, the Board consistently obstructed Ms. Spratt’s ability to perform

her job and criticized her both privately and publicly.

       43. At public meetings, the Board repeatedly attempted to shift all blame for public

complaints on to Ms. Spratt.

       44. On March 3, 2017, Board member J.B. Carr (“Carr”) tendered her resignation from

the Board at a special meeting (“March 3rd Meeting”).

       45. Public notification of the March 3rd Meeting was posted less than 48 hours before

the meeting was to take place, in violation of the Open Meetings Act, 5 Ill. Comp. Stat. §

120/2.02, et seq.




                                                 6
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 7 of 21 PageID #:75




       46. Following announcement of her resignation, Carr, along with Board Members

Clements, Regina Greene, and Sharon Tharpe, voted to appoint Gwendolyn Reese to Carr’s

vacant seat.

       47. Ms. Spratt was also in attendance at the March 3rd Meeting and opposed the Board’s

unlawful actions in trying to appoint Reese. Ms. Spratt showed a Board attorney a copy of the

statute in her effort to establish that the Board members were acting in violation of law and asked

the attorney to uphold the law.

       48. Ms. Spratt opposed the action and declared it unlawful to the Board attorney and to

the Board members because (a) the seat had to be declared vacant before it could be filled and

(b) Tharpe was not a valid member, consequently the Board lacked a quorum.

       49. Ms. Spratt repeatedly refused to recognize Reese as a valid Board Member due to

her unlawful appointment.

       50. Similarly, Ms. Spratt refused to recognize Tharpe as a valid Board Member because

it was unlawful for her to hold the position.

       51. In 2002, Tharpe had been convicted in Cook County of arson with the intent to

defraud an insurance company. Tharpe was sentenced to 24 months of probation for the felony

conviction.

       52. In Illinois, a person is ineligible to hold elected municipal office if she “has been

convicted in any court…of any infamous crime, bribery, perjury, or other felony.” 65 Ill. Comp.

Stat. § 5/3.1-10-5(b).

       53. In addition, in 2017, despite ostensibly serving as a member of the Board for the

Bellwood Public Library, Tharpe’s official residence was in Chicago.




                                                 7
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 8 of 21 PageID #:76




       54. In Illinois, “[a] person is not eligible an elective municipal office unless that

person…has resided in the municipality at least one year preceding the election or

appointment…” 65 Ill. Comp. Stat. § 5/3.1-10-5(b).

       55. Prior to the March 3rd Meeting, Ms. Spratt called Tharpe and informed her that she

could not be on the Board because she was a convicted felon.

       56. Following the March 3rd Meeting, Ms. Spratt emailed Mr. Stuttley to inform him

that Tharpe, by law, could not serve as a member of the Board because of her conviction. Ms.

Spratt did not receive a response.

       57. Defendant also retained the Del Galdo Law Group, which billed the Library

approximately $13,844.25. However, the group was retained at a meeting where Tharpe and

Reese were required for a quorum. Ms. Spratt refused to recognize the meeting or its results

because Tharpe and Reese were not lawful members of the Board.

       58. In or about March 2017, a complaint was filed with the Office of the Attorney

General’s Public Access Counselor regarding Defendant’s attempt to unlawfully appoint Reese

to the Board.

       59. In or about April of 2017, two members of the Illinois Attorney General’s Office

contacted Plaintiff regarding the complaint. Ms. Spratt answered their questions and reported

her concerns regarding Defendant’s violations of the Open Meetings Act and the unlawful

appointment of Reese.

       60. Throughout March, April, May, and June of 2017, Clements continued to harass Ms.

Spratt and undermine her ability to perform her duties.

       61. On June 15, 2017, Plaintiff filed a Charge of Discrimination with the EEOC against

Defendant.




                                                 8
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 9 of 21 PageID #:77




        62. On June 15, 2017, Ms. Spratt emailed the Board to inform them that she had filed a

complaint with the EEOC and attached a copy of the filed Charge of Discrimination.

        63. On June 29, 2017, several members of the Board convened a “special meeting” with

only four of its members, including Clements, Janice English, Tharpe, and Reese. These four

Board members voted to place Ms. Spratt on administrative leave in order to investigate her and

determine if they would discipline or terminate her.

        64. At the same meeting, these four Board members also voted to revoke Ms. Spratt’s

authority to fill current vacancies and future positions at the Library.

        65. In violation of the Open Meetings Act, 5 Ill. Comp. Stat. § 120/2.02, et seq.,

Clements posted notice of the June 29, 2017 meeting less 48 hours before the meeting was to be

held.

        66. On June 30, 2017, Mr. Stuttley informed Ms. Spratt that she had been placed on an

indefinite administrative leave, pending investigation to determine if disciplinary action against

her was warranted. She was further advised that she could not go to the Library while on leave.

        67. Ms. Spratt refused to recognize the vote to place her on administrative leave or

revoke her hiring authority because the vote was unlawful and void.

        68. On or about July 1, 2017, Ms. Spratt learned that Clements and Baxter had hired a

locksmith to change the locks on Ms. Spratt’s office in order to keep her out.

        69. Ms. Spratt went to the Library to try to stop Clements from changing the lock.

Clements then called the police to report Ms. Spratt. Ms. Spratt explained to the police that the

meeting held on June 29, 2017 was unlawful and, consequently, Clements had no right to bar her

from the premises. The Police prohibited Clements and Baxter from changing the locks and

stated that they were required to have a court order to do so.




                                                  9
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 10 of 21 PageID #:78




       70. On or about July 3, 2017, Clements, along with several other Board members, filed

for a temporary restraining order (“TRO”) against Ms. Spratt to prohibit her from going in to

work at the Library.

       71. The Court initially entered the TRO, but then rescinded and struck it in its entirety it

on July 7, 2017. In overturning the TRO, the court found that Tharpe’s seat on the Board was

invalid; therefore, the decisions made at the June 29th meeting were made without a quorum and

lacked authority.

       72. On multiple occasions throughout 2017, Ms. Spratt reported the Board’s violations

of the Open Meetings Act, Local Library Act, and attempts to misappropriate funds to other

library directors throughout Illinois.

       73. On or about August 1, 2017, Spratt refused to issue payment on invoices from

Stuttley Group and Del Galdo Group because they were retained without a quorum and relying

on the support of Tharpe, whose position on the Board was unlawful.

       74. On or about August 2, 2017, Clements ordered Spratt to pay the Stuttley and Del

Galdo invoices, which Spratt again refused to do without a lawful vote from the Board.

       75. On or about September 12, 2017, Smith was appointed the new Board President.

       76. On or about September 14, 2017, then-Board President Smith told Ms. Spratt that it

was a problem that Spratt had not yet obtained a Master of Library Science (“MLS”) degree. At

the time Ms. Spratt was hired to be the Library Director, it had been discussed that she would

work to obtain her MLS degree. Ms. Spratt explained to Smith that the additional burdens and

time-commitments she had been forced to expend in dealing with the Board’s unlawful and

unethical actions over the preceding years had made it infeasible for her to complete the degree

in that time. Smith informed Spratt that the issue would be addressed in future Board meetings.




                                                10
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 11 of 21 PageID #:79




        77. No one had discussed Spratt obtaining an MLS degree once she had been hired to

the Library Director position.

        78. After becoming Board President, Smith began calling Spratt on a near daily basis,

including after work hours and on the weekends. Smith began to insert herself into the day-to-

day operations of the Library, including overseeing and directing the work of Library staff.

Similar to prior Board President Clements, Smith began ordering Spratt to take actions without

first consulting with the Board and without a vote of from a quorum of the Board.

        79. According to the Library By-Laws, as Library Director, Spratt’s job duties included

directing the work of Library staff.

        80.   Spratt had been dealing with performance issues and personality conflicts stemming

from the Library’s Business Manager.

        81. Smith interceded repeatedly on behalf of the Business Manager, countering Spratt’s

instructions and discipline given to the Business Manager, and undermining Spratt’s authority

with the staff.

        82. In or about November of 2017, Ms. Spratt issued a write-up to the Business

Manager for insubordination. The next day Smith ordered Spratt to remove the write-up from

the employee’s file.

        83. In or about December 2017, Smith told Spratt she would give the Business Manager

a raise and would not allow Spratt to receive a raise.

        84. On or about December 12, 2017, the Board approved a 12% raise for the Business

Manager and denied a raise to Spratt, pending a performance evaluation.

        85. On or about January 16, 2018, Ms. Spratt reminded Board President Smith that she

should not be involved in the day-to-day operation of the Library, which was Spratt’s




                                                 11
   Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 12 of 21 PageID #:80




responsibility to oversee. Ms. Spratt reminded Smith that the Board and the Board’s attorney

had similarly informed Smith that she was not to be involved in the day-to-day operation of the

Library. She also cautioned Ms. Smith that by repeatedly interceding in Library staffing issues

on behalf of the Business Manager, she was creating an appearance of favoritism that could

undermine staff morale.

       86. On or about January 24, 2018, Ms. Spratt questioned why the Business Manager had

altered the Board meeting minutes. The Business Manager stated that she had been directed to

make the changes by Board President Smith.

       87. On the same day, Ms. Spratt spoke with Smith, who confirmed that she had directed

the Business Manager to change the agenda at the suggestion of an attorney. Ms. Spratt asked

Smith to speak directly to her about work assignments she wants the Business Manager to do;

she reminded Smith that the Business Manager reported directly to Spratt and that Spratt was

responsible for directing the Business Manager’s work assignments.

       88. In or about February of 2018, then-Board President Smith falsely accused Ms.

Spratt of stealing. Ms. Spratt refuted the charges and proved them to be false at a Board meeting

where it was demonstrated she had simply made purchases on behalf of the Library and in

compliance with the Board’s approval.

       89. In or about February of 2018, Board President Smith again verbally accosted Ms.

Spratt and attempted to prevent her from receiving any raise. All Library employees received a

3% raise. In addition, Ms. Spratt was ultimately granted a 1% raise over Smith’s objections.

       90. On March 22, 2018, the Board gave Ms. Spratt a negative performance evaluation,

which included many unsubstantiated and false criticisms. This was the first and only

performance evaluation Ms. Spratt received during her tenure as Library Director. Smith would




                                               12
       Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 13 of 21 PageID #:81




not allow the review to consider any of Ms. Spratt’s accomplishments that were more than a year

old.

          91. As a part of this performance evaluation, Board President Smith stated that Ms.

Spratt’s position of Library Director had been contingent upon her earning her MLS degree. Ms.

Smith reiterated in a statement of goals and objectives for Spratt that her job remained contingent

upon her obtaining the MLS degree and that she needed to do so within the current fiscal year.

          92. At the time, Ms. Spratt had resumed taking classes; however, since she had not yet

earned an Associate’s Degree, it would not be possible for her to achieve an MLS degree within

the fiscal year.

          93. On or about March 29, 2018, Ms. Spratt announced her resignation, to be effective

on April 6, 2018.

          94. On or about March 29, 2018, Ms. Spratt was constructively discharged.

          95. On April 2, 2018, the police escorted Ms. Spratt from the premises, the Board

changed the locks to Ms. Spratt’s office, and terminated her employment, effective immediately.

On April 2, 2018, Defendant discharged Ms. Spratt.

          96. From 2015 through 2018, Ms. Spratt suffered a great deal of stress and distress from

the Board’s continuous pressure to make her engage in unlawful actions, repeated threats to

terminate her, consistent criticism and false accusations, harassment, and obstructionism that

damaged Ms. Spratt’s ability to focus and caused her problems sleeping.

                   COUNT I – ILLINOIS WHISTLEBLOWER ACT
          RETALIATION FOR DISCLOSURES (740 ILL. COMP. STAT. § 174/15(b)

          97. Plaintiff restates and incorporate Paragraphs 1 through 96 as though fully set forth

herein.




                                                  13
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 14 of 21 PageID #:82




       98. The IWA provides that “[a]n employer may not retaliate against an employee for

disclosing information to a government or law enforcement agency, where the employee has

reasonable cause to believe that the information discloses a violation of a State or federal law,

rule, or regulation.” 740 IL Ill. Comp. Stat. § 175/15(b).

       99. Defendant, Bellwood Public Library, is a government agency.

       100. Plaintiff repeatedly disclosed to the Board of Trustees of the Library what she

reasonably believed to be violations of law including, but not limited to, violations of the Illinois

Open Meetings Act, Illinois Municipal Code, Illinois Local Library Act, and misappropriation or

misuse of public funds. As such, Plaintiff disclosed what she reasonably believed to be

violations of law to a government agency.

       101. RAILS is a government agency.

       102. Plaintiff disclosed to RAILS what she reasonably believed to be violations of law

including, but not limited to, the misappropriation or misuse of public funds and violations of the

Local Library Act.

       103. The Illinois Attorney General’s Office is a law enforcement agency.

       104. Plaintiff disclosed information to the Illinois Attorney General’s Office regarding

what she reasonably believed to be violations of law, including, but not limited to, violations of

the Illinois Open Meetings Act. As such, Plaintiff disclosed what she reasonably believed to be

violations of law to a law enforcement agency.

       105. The Police are a law enforcement agency.

       106. On July 1, 2017, Plaintiff disclosed information to the police regarding what she

reasonably believed to be a violation of law, including, but not limited to, the Illinois Open




                                                 14
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 15 of 21 PageID #:83




Meetings Act and Municipal Code. As such, Plaintiff disclosed what she reasonably believed to

be violations of law to a law enforcement agency.

       107. Clements was present for Plaintiff’s July 1, 2017 disclosure.

       108. Defendant was aware of Plaintiff’s multiple disclosures to government and law

enforcement agencies.

       109. Defendant retaliated against Plaintiff with harassment, negative reviews, forced

administrative leave, legal action, public disparagement, altering her job responsibilities,

removing job duties, constructive discharge, and discharge.

       110. Defendant retaliated against Plaintiff for disclosing what she reasonably believed to

be violations of law to a government agency and/or law enforcement agency, in violation of the

Illinois Whistleblower Act, 740 Ill. Comp. Stat. § 174/15.

       WHEREFORE, Plaintiff Jacqueline Spratt, respectfully requests that this Honorable

Court enter judgment in favor of Plaintiff and against Defendant, the Bellwood Public Library

and grant Plaintiff the following relief by awarding:

       a)      Reinstatement of employment, back pay, benefits, and any other statutory
               damages, as provided by 740 Ill. Comp. Stat. § 174/30;

       b)      Interest as provided by 740 Ill. Comp. Stat. § 174/30;

       c)      Compensatory damages including but not limited to damages for emotional
               distress as provided by 740 Ill. Comp. Stat. § 174/30;

       d)      Equitable damages for the purposes of making Plaintiff whole, including but not
               limited to front pay and lost future wages;

       e)      Reasonable attorney’s fees and costs, as provided by 740 Ill. Comp. Stat. §
               174/30; and

       f)      Any further relief that the Court deems just and equitable.




                                                 15
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 16 of 21 PageID #:84




              COUNT II – ILLINOIS WHISTLEBLOWER ACT
  RETALIATION FOR COURT DISCLOSURES (740 ILL. COMP. STAT. § 174/15(a))

          111. Plaintiff restates and incorporate Paragraphs 1 through 96 as though fully set forth

herein.

          112. The IWA provides that “[a]n employer may not retaliate against an employee who

discloses information in a court, an administrative hearing, or before a legislative commission or

committee, or in any other proceeding, where the employee has reasonable cause to believe that

the information discloses a violation of a State or federal law, rule, or regulation.” 740 IL Ill.

Comp. Stat. § 175/15(a).

          113. On or about July 7, 2017 and July 8, 2017, Ms. Spratt reported to the Circuit Court

of Cook County what she reasonably believed to be violations of the Open Meetings Act and

Municipal Code in relation to hearings on a temporary restraining order.

          114. Defendant retaliated against Plaintiff with harassment, negative reviews, public

disparagement, altering her job responsibilities, removing job duties, constructive discharge, and

discharge.

          115. Defendant retaliated against Plaintiff for disclosing what she reasonably believed to

be violations of law in a court proceeding, in violation of the Illinois Whistleblower Act, 740 Ill.

Comp. Stat. § 174/15(a).

          WHEREFORE, Plaintiff Jacqueline Spratt, respectfully requests that this Honorable

Court enter judgment in favor of Plaintiff and against Defendant, the Bellwood Public Library

and grant Plaintiff the following relief by awarding:

          g)     Reinstatement of employment, back pay, benefits, and any other statutory
                 damages, as provided by 740 Ill. Comp. Stat. § 174/30;

          h)     Interest as provided by 740 Ill. Comp. Stat. § 174/30;




                                                  16
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 17 of 21 PageID #:85




          i)      Compensatory damages including but not limited to damages for emotional
                  distress as provided by 740 Ill. Comp. Stat. § 174/30;

          j)      Equitable damages for the purposes of making Plaintiff whole, including but not
                  limited to front pay and lost future wages;

          k)      Reasonable attorney’s fees and costs, as provided by 740 Ill. Comp. Stat. §
                  174/30; and

          l)      Any further relief that the Court deems just and equitable.

                      COUNT III – ILLINOIS WHISTLEBLOWER ACT
                RETALIATION FOR REFUSALS (740 ILL. COMP. STAT. § 174/20)

          88.     Plaintiff restates and incorporate Paragraphs 1 through 96 as though fully set forth

herein.

          89.     The IWA prohibits an employer from retaliating against an employee for

“refusing to participate in an activity that would result in a violation of State or federal law, rule,

or regulation, including, but not limited to, violations of the Freedom of Information Act.” 740

Ill. Comp. Stat. § 174/20.

          90.     Plaintiff repeatedly refused to engage in activities that would result in violations

of law, including, but not limited to, violations of the Illinois Open Meetings Act, Illinois

Municipal Code, Illinois Local Library Act, and misappropriation or misuse of public funds.

          91.     Defendant retaliated against Plaintiff with harassment, negative reviews, forced

administrative leave, legal action, public disparagement, altering her job responsibilities,

removing job duties, constructive discharge, and discharge.

          92.     Defendant retaliated against Plaintiff for refusing to engage in activities that

would result in violations of law, in violation of the Illinois Whistleblower Act, 740 Ill. Comp.

Stat. § 174/20.

          WHEREFORE, Plaintiff Jacqueline Spratt, respectfully requests that this Honorable




                                                    17
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 18 of 21 PageID #:86




Court enter judgment in favor of Plaintiff and against Defendant, the Bellwood Public Library

and grant Plaintiff the following relief by awarding:

          m)    Reinstatement of employment, back pay, benefits, and any other statutory
                damages, as provided by 740 Ill. Comp. Stat. § 174/30;

          n)    Interest as provided by 740 Ill. Comp. Stat. § 174/30;

          o)    Compensatory damages including but not limited to damages for emotional
                distress as provided by 740 Ill. Comp. Stat. § 174/30;

          p)    Equitable damages for the purposes of making Plaintiff whole, including but not
                limited to front pay and lost future wages;

          q)    Reasonable attorney’s fees and costs, as provided by 740 Ill. Comp. Stat. §
                174/30; and

          r)    Any further relief that the Court deems just and equitable.

             COUNT IV – ILLINOIS WHISTLEBLOWER ACT
OTHER RETALIATION – PUBLIC CORRUPTION (740 ILL. COMP. STAT. § 174/20.1)

          93.   Plaintiff restates and incorporate Paragraphs 1 through 96 as though fully set forth

herein.

          94.   The IWA prohibits “[a]ny other act or omission…whether within or without the

workplace, also constitutes retaliation by an employer…if the act or omission would be

materially adverse to a reasonable employee and is because of the employee disclosing or

attempting to disclose public corruption or wrongdoing.” 740 Ill. Comp. Stat. § 174/20.1.

          95.   Plaintiff repeatedly disclosed and attempted to disclose public corruption and

wrongdoing by the Defendant including, but not limited to, the misappropriation or misuse of

public funds, violations of the Illinois Open Meetings Act, violations of the Local Library Act,

violations of the Municipal Code, and undue and improper influence from unelected persons.

          96.   Defendant retaliated against Plaintiff with harassment, negative reviews, forced

administrative leave, legal action, public disparagement, altering her job responsibilities,



                                                 18
   Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 19 of 21 PageID #:87




removing job duties, constructive discharge, and discharge.

          97.    Defendant retaliated against Plaintiff for disclosing and/or attempting to disclose

public corruption or wrongdoing, in violation of 740 Ill. Comp. Stat. §174/20.1.

          WHEREFORE, Plaintiff Jacqueline Spratt, respectfully requests that this Honorable

Court enter judgment in favor of Plaintiff and against Defendant, the Bellwood Public Library

and grant Plaintiff the following relief by awarding:

          s)     Reinstatement of employment, back pay, benefits, and any other statutory
                 damages, as provided by 740 Ill. Comp. Stat. §174/30;

          t)     Interest as provided by 740 Ill. Comp. Stat. §174/30;

          u)     Compensatory damages including but not limited to damages for emotional
                 distress as provided by 740 Ill. Comp. Stat. §174/30;

          v)     Equitable damages for the purposes of making Plaintiff whole, including but not
                 limited to front pay and lost future wages;

          w)     Reasonable attorney’s fees and costs, as provided by 740 Ill. Comp. Stat. §174/30;
                 and

          x)     Any further relief that the Court deems just and equitable.

                COUNT V – AGE DISCRIMINATION IN EMPLOYMENT ACT
                  RETALIATION FOR FILING CHARGE (29 U.S.C. § 623)

          98.   Plaintiff restates and incorporates Paragraphs 1 through 96 as though fully set forth

herein.

          99.   The ADEA prevents employers from discriminating against an employee because

she “has opposed any practice made an unlawful employment practice by [the ADEA], or

because [she] has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or litigation under [the ADEA].” 29 U.S.C. § 623(d).

          100. Plaintiff filed a charge of discrimination with the EEOC pursuant to the ADEA on

June 15, 2017, which is a protected activity.



                                                  19
    Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 20 of 21 PageID #:88




       101. Defendant unlawfully retaliated against Plaintiff for filing a charge of

discrimination with the EEOC and pursuant to the ADEA.

       102. Defendant retaliated against Plaintiff with harassment, negative reviews, forced

administrative leave, legal action, public disparagement, altering her job responsibilities,

removing job duties, constructive discharge, and discharge.

       103. Defendant caused Plaintiff emotional distress.

       104. Defendant retaliated against Plaintiff in violation of the ADEA

       WHEREFORE, Plaintiff, Jacqueline Spratt, respectfully requests that this Court enter an

order as follows:

               A. Declaring that the acts and practices by Defendant, as described herein,
                  constitute a violation of ADEA;

               B. Enjoining and permanently restraining these violations of ADEA;

               C. Awarding Plaintiff back wages, front pay, and lost benefits due to Defendants'
                  violation of ADEA;

               D. Awarding Plaintiff compensatory damages, including damages for emotional
                  distress;

               E. Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in
                  connection with the instant action; and

               F. Awarding Plaintiff such further and additional relief, including equitable
                  damages, as the Court may deem just and proper.

Plaintiff hereby requests a jury on all issues so triable.

Dated: November 13, 2018                              Respectfully submitted,
                                                      JACQUELINE SPRATT
Alejandro Caffarelli, #06239078
Alexis D. Martin, #06309619
Caffarelli & Associates, Ltd.                         By: /s/ Alexis D. Martin
224 S. Michigan Ave., Suite 300                          Attorney for Plaintiff
Chicago, Illinois 60604
Tel. (312) 763-6880




                                                 20
   Case: 1:18-cv-06573 Document #: 10 Filed: 11/13/18 Page 21 of 21 PageID #:89




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that a copy of the attached, Plaintiff’s
First Amended Complaint was served upon the parties below by electronically filing with the
Clerk of the U.S. District Court of the Northern District of Illinois on November 13, 2018.

       Garth C.K. Madison (garth.madison@cna.com)
       Law Offices of Edward J. Kozel
       333 S. Wabash Avenue, 25th Floor
       Chicago, Illinois 60604



                                                   /s/ Alexis D. Martin
                                                   Attorney for Plaintiff




                                              21
